1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     CLIENT SOLUTIONS ARCHITECTS,                           Case No.: 19cv123-MMA (MSB)
11   LLC; and THE HARTFORD,
                                                            ORDER GRANTING DEFENDANT
12                                                          UNITED STATES NAVY’S
                                        Plaintiffs,         UNOPPOSED MOTION TO DISMISS
13   v.
                                                            [Doc. No. 7]
14   UNITED STATES OF AMERICA; and
     UNITED STATES NAVY,
15
16                                   Defendants.
17
18         Plaintiffs Client Solutions Architects, LLC and The Hartford (collectively,
19   “Plaintiffs”) commenced this action under the Federal Tort Claims Act (“FTCA”) against
20   the United States of America and United States Navy (the “Navy”) on January 17, 2019.
21   See Doc. No. 1 (hereinafter “Compl.”). The Navy filed a motion to dismiss pursuant to
22   Federal Rule of Civil Procedure 12(b)(1), claiming the Court lacks subject matter over
23   Plaintiff’s FTCA claim against it. See Doc. No. 7. The Court set the motion for hearing
24   on June 3, 2019, meaning Plaintiffs were required to file a response in opposition on or
25   before May 20, 2019. See CivLR 7.1.e.2 (stating that “each party opposing a motion . . .
26   must file that opposition or statement of non-opposition . . . not later than fourteen (14)
27   calendar days prior to the noticed hearing.”) (emphasis in original). Plaintiffs are
28   represented by counsel and were properly served with the Navy’s motion. To date,

                                                      -1-                     19cv123-MMA (MSB)
1    Plaintiffs have not filed an opposition or statement of non-opposition to the Navy’s
2    motion to dismiss. The Court found the matter suitable for determination on the papers
3    and without oral argument pursuant to Civil Local Rule 7.1.d.1. See Doc. No. 8.
4          The Ninth Circuit has held that a district court may grant an unopposed motion to
5    dismiss where a local rule permits, but does not require, it to do so. See Ghazali v.
6    Moran, 46 F.3d 52, 53-54 (9th Cir. 1995). Here, Civil Local Rule 7.1.f.3.c provides, “[i]f
7    an opposing party fails to file the papers in the manner required by Civil Local Rule
8    7.1.e.2, that failure may constitute a consent to the granting of a motion or other request
9    for ruling by the court.” As such, the Court has the option of granting the Navy’s motion
10   to dismiss based on Plaintiffs’ failure to oppose, and it chooses to do so.
11         Generally, public policy favors disposition of cases on their merits. See Hernandez
12   v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998). However, a case cannot move
13   forward toward resolution on the merits when the plaintiff fails to defend his or her
14   complaint against a Rule 12 motion. Thus, this policy lends little support to a party
15   whose responsibility it is to move a case toward disposition on the merits but whose
16   conduct impedes or completely prevents progress in that direction. See In re Eisen, 31
17   F.3d 1447, 1454 (9th Cir. 1994).
18         Accordingly, the Court GRANTS the Navy’s unopposed motion to dismiss and
19   DISMISSES the Navy from this action without prejudice. The Clerk of Court is
20   instructed to terminate this action as to the United States Navy.
21
22         IT IS SO ORDERED.
23
24   Dated: May 30, 2019
25                                                 _____________________________
26                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
27
28

                                                  -2-                        19cv123-MMA (MSB)
